               Case 4:19-cv-00697-DMR Document 55 Filed 06/04/20 Page 1 of 2



 1   MICHAEL S. LAWSON (SBN 048172)
     City Attorney
 2   MICHAEL G. VIGILIA (SBN 228353)
 3   Senior Assistant City Attorney
     CITY OF HAYWARD
 4   777 B Street, 4th Floor
     Hayward, CA 94541-5007
 5   Tel: (510) 583-4450
     Fax: (510) 583-3660
 6
     Michael.lawson@hayward-ca.gov
 7   Michael.vigilia@hayward-ca.gov

 8   Attorneys for Defendants
     CITY OF HAYWARD, MARK KOLLER
 9   PHILLIP WOOLEY, MICHAEL CLARK
10   TASHA DECOSTA

11
                                      UNITED STATES DISTRICT COURT
12
                                    NORTHERN DISTRICT OF CALIFORNIA
13
14   AG.G., a minor, by and through his guardian        Case No. 4:19-cv-00697 DMR
     ad litem, JESSICA AQUINO; AR.G., a minor,
15
     by and through his guardian ad litem,              Assigned for All Purposes to Hon. Donna Ryu
16   JESSICA AQUINO; KARLA GONSALEZ,
     individually; and AUGUSTIN GONZALES                DECLARATION OF MICHAEL VIGILIA IN
17   JR., individually;                                 SUPPORT OF MOTION FOR SUMMARY
                                                        JUDGMENT, OR ALTERNATIVELY SUMMARY
18           Plaintiffs,                                ADJUDICATION OF ISSUES; MEMORANDUM
19                                                      OF POINTS AND AUTHORITIES. (Fed. R. Civ. P.
     v.                                                 56)
20
     CITY OF HAYWARD, a municipal                       HRG DATE: 7/9/20
21   corporation; MARK KOLLER, individually;            TIME:     1:00 p.m.
22   PHILLIP WOOLEY, individually; MICHAEL              DEPT:     Courtroom 4, Oakland Courthouse
     CLARK, individually; TASHA DECOSTA,
23   individually; and DOES 1-100, inclusive,           AMENDED COMPLAINT FILED: 4/12/19
                                                        SERVED:                  4/19/19
24           Defendant.                                 TRIAL DATE:              10/5/20
25
26           I, MICHAEL VIGILIA, declare as follows:
27        1. I am an attorney in good standing and duly licensed to practice law in the State of California and
28           before the United States District Court for the Northern District of California. I am employed by
30
                                                    1
31                                    DECLARATION OF MICHAEL VIGILIA

32
                Case 4:19-cv-00697-DMR Document 55 Filed 06/04/20 Page 2 of 2



            the City of Hayward as an Assistant City Attorney and I am the attorney assigned to this matter. I

 2          have personal knowledge of the following facts and, if called and sworn as a witness, can testify

 3          competently thereto.

 4      2 . Attached hereto are true and correct copies of the following:

 5              •   Exhibit A - Excerpts from Deposition of Phillip Wooley.

 6              •   Exhibit B - Excerpts from Deposition of Michael Clark.

 7              •   Exhibit C - Excerpts from Deposition of Tasha DeCosta

 8              •   Exhibit D - Excerpts from Deposition of Christina Rodrigues.

 9              •   Exhibit E - Excerpts form Deposition of Jason Gillett.

10              •   Exhibit F - Excerpts from Deposition of Mark Ormsby.

11              •   Exhibit G - Excerpts form Deposition of Trevor Vonnegut.

12              •   Exhibit H - Excerpts from Deposition of Chris McGiboney.

13   I declare under penalty of perjury under the laws of the State of California and the United States that the

14   foregoing is true and correct.

15          Executed this_--f
                          ~--day of June, 2020 in Hayward, California.

16

17                                                                            VIGILIA, Declarant

18

19

20

21

22

23

24

25
26
27

28

                                                     2
                                      D ECLARATION OF MICHAEL VIG ILIA
